Case 2:19-cv-17628-MCA-JAD Document 14-5 Filed 03/13/20 Page 1 of 2 PageID: 156



                 UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY
 ___________________________________

 ANATOLY DAVYDOV,                            :

                           Plaintiff,        :

              v.                             :   No. 2:19 Civ. 17628 (MCA) (JAD)

 SCANDINAVIAN AIRLINES                       :
 SYSTEM a/k/a SAS, d/b/a
 SCANDINAVIAN AIRLINES OF                    :
 NORTH AMERICA, INC.,
                                             :
                      Defendants.
 ___________________________________

                          CERTIFICATE OF SERVICE

       I hereby certify that on March 13, 2020, I electronically filed the Notice of

 Defendant Scandinavian Airlines System’s Motion to Dismiss, along with the

 supporting Memorandum of Law, Declaration of Marissa N. Lefland with annexed

 Exhibits 1–4, Declaration of Ole Schroder with annexed Exhibit A, and Proposed

 Order, using this Court’s CM/ECF system, which will automatically send

 electronic copies of the foregoing papers to all counsel of record.

 Dated: New York, New York
        March 13, 2020
Case 2:19-cv-17628-MCA-JAD Document 14-5 Filed 03/13/20 Page 2 of 2 PageID: 157



                                  CONDON & FORSYTH LLP

                                    By /s/ Marissa N. Lefland
                                      Marissa N. Lefland
                                      mlefland@condonlaw.com
                                      Bartholomew J. Banino
                                      (admitted pro hac vice)
                                      bbanino@condonlaw.com

                                  7 Times Square
                                  New York, New York 10036
                                  Tel: (212) 490-9100
                                  Fax: (212) 370-4453

                                  Attorneys for Defendant
                                  SCANDINAVIAN AIRLINES SYSTEM




                                    2
